Citation Nr: 1209403	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for right knee disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for left knee disability. The RO also denied service connection for right knee disability. 

In April 2010, the Board granted reopening of the previously denied claim for service connection for left knee disability. With respect to the issue of service connection, on the merits, for left knee service connection, the Board remanded the issue, for the development of additional evidence, to the RO via the VA Appeals Management Center (AMC). The Board also remanded to the RO via the AMC the issue of service connection for right knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

The case was previously remanded to attempt to obtain treatment records from the Western Pennsylvania Hospital dating from 1990 to 1993.  The Veteran provided the appropriate release form and the RO/AMC requested treatment records for that time frame from that facility.  However, that hospital submitted treatment records dated from 2003 to 2005, and did not indicate that these were the only records available or that records from 1990 to 1993 could not be found.  The Veteran was not notified that VA did not receive the requested records.  Rather, the supplemental statement of the case simply listed that records from Western Pennsylvania Hospital were received in November 2010 and were considered.  Such a vague statement is misleading and does not adequately notify the Veteran that the records from 1990 to 1993 were not obtained.  

Under 38 C.F.R. § 3.159(c)(1) VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile. 

On remand, the RO/AMC should contact Western Pennsylvania Hospital to inquire whether there are any treatment records for the Veteran from 1990 to 1993.  If so, after securing the necessary release, a request to that facility to obtain the records dating from 1990 to 1993 should be made.  If no records during that time frame are available, the Veteran should be advised of such and the claims file should be annotated as such. 

In addition, the Board finds that an additional medical opinion is necessary.  The Board notes that the Veteran did complain of bilateral knee pain on a few occasions in service while being seen for her left knee.  

Service treatment records reveal that in late January 1988, about three weeks after the Veteran entered active service, she went to sick call, reported left knee pain of two days duration. She stated that she hit her knee on a locker three days before the sick call visit. She reported tenderness to the surrounding patella area. The treating clinician observed a normal gait, stable patella, and good range of motion, with no crepitus. There was no edema, abnormal warmth, discoloration, nor signs of trauma. The clinician's assessment was left knee pain second to overuse. 

In February 1988, the Veteran returned to sick call, reporting left knee pain of two weeks duration. The treating clinician noted a full range of motion, with slight pain and some crepitation. The clinician's assessment was patellofemoral syndrome. 
X-rays showed a free-flowing foreign body. The left knee was immobilized, and the Veteran was given crutches and placed on limited duty for seven days. Later in February she continued on pain medication but returned to full duty.

In July 1988, she reported a three week history of pain and swelling in the left knee. In October 1988, she reported having had left knee pain since January, and episodes of swelling. A bone scan of the left knee was negative but the right knee showed lateral rounded increased uptake.  X-rays of both knees appeared normal.  The assessment included suspect variation of normal on bone scan of right knee. She was referred to the orthopedic service for her complaints in November 1988.  At that time, it was noted that the Veteran presented with a 10 month history of bilateral knee pain.  Crepitance was noted with left greater than right. The examiner noted that x-ray revealed no evidence which correlated with increased uptake on bone scan. The assessment was probable chondromalacia patellae. On bone scan in March 1989, both knees appeared normal. In April 1989, the Veteran reported pain and swelling in both knees, worse in the left. A May 1989 arthrogram suggested a medial meniscus tear. 

The Veteran underwent left knee arthroscopic surgery in June 1989. The surgeon found a tear of the medial meniscus, removed the torn portion, and smoothed the edges. In an August 1989 orthopedic visit, the Veteran reported that the knee was still puffy, stiff, and popping, but had no locking. The orthopedist noted evidence of tenderness. The plan was for the Veteran to begin running, biking, and doing aerobic exercise. The Veteran had a service separation examination in December 1989. She was noted to be 20 weeks pregnant at that time. The medical history included notation of the left tibia osteochondroma removal surgery before service and of the left knee arthroscopic surgery during service. The examiner checked normal for the condition of the Veteran's lower extremities.

In September 1993, the Veteran had hospital emergency room treatment after she fell and hurt her knee. X-rays of the Veteran's left knee were taken at the Western Pennsylvania Hospital, and showed no acute fracture. A medical record from September 4, 1993 noted that she had fallen at 10 pm the previous night, her friend called an ambulance and she went to the emergency room.  She was diagnosed with a sprained knee.  It was noted that because she did not call first the visit was not provided.  She was seen on September 7, 1963 noting a history of having passed out and fallen against a wall resulting in an injury to her knee.  It was noted that she was on a knee immobilizer and had a severe sprain.  

Later in September, the Veteran saw private orthopedist M. L., M.D. The Veteran reported that she was 9 months pregnant, fell at home and had her knee give way on her.  She stated her leg started to give way, she fell and developed an acute effusion.  Dr. L.'s impression was that the Veteran had an acute patellar subluxation. He prescribed a knee brace and physical therapy. In treatment by Dr. L. through the remainder of 1993, the Veteran reported ongoing patellofemoral pain.

On VA medical examination in November 1993, she reported that her left knee began to bother her while she was in boot camp in service. She indicated that the knee locked and gave in relatively often. She related having had swelling in the knee in 1989, and undergoing arthroscopic surgery. She stated that she reinjured the knee in September 1993. X-rays of the left and right knees were found to show no abnormalities. The examiner's impressions regarding the left knee were swelling, likely effusion, history of ACL and meniscus tearing, arthralgia, and significant limitation of movement.

Left knee x-rays taken at a private facility in January 1994 showed no fracture, dislocation, or joint effusion. There was a small, benign-appearing bony density along the medial aspect of the patella.

During private orthopedic treatment in 2001 the Veteran reported a long history of left knee problems. MRI showed postoperative changes in the medial meniscus, and possible anterior cruciate ligament tear. She underwent another arthroscopic surgery on her left knee in July 2001. The surgeon found medial compartment arthrosis and grade 3 chondral changes of the lateral facet of the patella and trochlea.

In April 2006, MRI of the Veteran's left knee showed a small recurrent tear of the medial meniscus, and chondromalacia patella. The Veteran underwent another arthroscopic surgery in May 2006. The surgery showed a medial meniscal tear and chondral change. On follow-up over the subsequent months, the Veteran reported ongoing left knee pain. In November 2006, she underwent partial knee replacement surgery, unicompartmental hemiarthroplasty. 

In June 2008, the Veteran underwent diagnostic arthroscopy of the right knee. The surgeon found lateral patellar facet syndrome in the right knee.

The Veteran had a VA medical examination in August 2009. The examining physician reported having reviewed the Veteran's claims file. The examiner noted left knee injury and surgery during service, and a fall and left knee injury after service. X-rays showed medial compartment arthroplasty in the left knee and mild osteoarthritis in the right knee.  The examiner provided the opinion that the Veteran's current left knee disability, arthritis status post arthroplasty, was not caused by or a result of events during her service. The examiner explained that the report of the arthroscopy during service showed the left knee to be in pristine condition except for a small meniscus tear, which was debrided. He noted that the Veteran was able to resume her service duties after the arthroscopy, and that no knee problems were noted on the service separation examination. The examiner attributed the Veteran's post-service and current left knee disability to the fall and injury she had after service.  With regard to the right knee, the examiner stated that the Veteran's service treatment records showed no injury or complaints involving her right knee. However, the Board notes there actually were a few complaints of right knee pain in service.

In September 2010, a VA physician reviewed the Veteran's claims file and examined the Veteran.  The examiner opined, "I feel in no way is her current left knee condition related to active service." The examiner concluded that the majority of the Veteran's left knee symptoms are related to the fall that occurred after she was out of service. The examiner opined that the Veteran's left knee disability was not causative of the right knee disability in any way. The examiner noted that the majority of the Veteran's right knee pain is patellofemoral. The examiner explained that women have a predilection for patellofemoral pain and problems, and that therefore it was not surprising that the Veteran has patellofemoral problems bilaterally. The examiner concluded that the Veteran's right knee disability was not related to or permanently worsened by the left knee disability.

With respect to the right knee, the 2010 examiner indicated that women have a predilection for patellofemoral pain and problems, and that therefore it was not surprising that the Veteran has patellofemoral problems bilaterally.  The Board notes that service treatment records did provide an assessment of patellofemoral syndrome and probable chondromalacia patellae, although it was not indicated whether those assessments related to both knees or only the left knee.  The Board finds that an additional medical opinion is necessary to fully assess the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact Western Pennsylvania Hospital to inquire whether there are any treatment records available for the Veteran from 1990 to 1993.  If so, after securing the necessary release, a request to that facility to obtain the records dating from 1990 to 1993 should be made.  If no records during that time frame are available, the Veteran should be advised of such and the claims file should be annotated as such.

2.  After the above has been completed to the extent possible, send the Veteran's claims file to an orthopedic surgeon for review.  After reviewing the claims file, the specialist should respond to the following questions:

a.  Did the Veteran have patella femoral syndrome or chondromalacia patella of the right knee during service? Please explain your opinion and reference the objective findings during and/or after service that support your conclusion (e.g. the in-service bone scan and x-ray, post service x-rays, etc.).

b.  Is the Veteran's current right knee disability at least as likely as not (50 percent probability or greater) a continuation of complaints in service or otherwise related to service? 

c.  Did the Veteran have patella femoral syndrome or chondromalacia patella of the left knee during service? Please explain your opinion and reference the objective findings during and/or after service that support your conclusion (e.g. the in-service bone scan, x-rays, pre-and post-service operative reports, etc.) 

d.  Do you agree with the opinion of the August 2009 examiner that the Veteran's left knee injury in service was a small medial meniscus tear that essentially resolved and that her current disability (which he described as osteoarthritis status post medial compartment arthroplasty) is related to post-service injury in 1993?  Please explain your conclusion.

e.  Is there any current diagnosed disability in the left knee which is a continuation of or related to the in-service left knee meniscal tear and complaints?  Was the Veteran's medial compartment arthroplasty the result of a left knee disability that arose during service? Please explain your conclusions to include the significance of the 1993 post-service knee injury.

3.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


